Citation Nr: 1647293	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  09-27 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Service connection for an acquired psychiatric disorder, to include as secondary to the service-connected bilateral pes planus disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

A March 2016 Board decision denied the claim for service connection for an acquired psychiatric disorder.  The Veteran then appealed the March 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Secretary of VA and a representative of the Veteran filed a Joint Motion for Remand (JMR).  In the JMR, the parties agreed that the Board failed to provide an adequate statement of reasons and bases.  Pursuant to the August 2016 JMR, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Service Connection for an Acquired Psychiatric Disorder

The Board finds that a remand is necessary to comply with the terms of the August 2016 JMR, which was adopted as the Court's order in September 2016.  As stated above, in the August 2016 JMR, the parties agreed that the Board failed to provide an adequate statement of reasons and bases.  Specifically, the August 2016 JMR noted that the Board erred when it did not discuss a favorable October 2015 psychiatric assessment by Dr. Jabbour, who opined that it is at least as likely than not that the chronic pain in the feet and back contributed to the Veteran's depression.  The October 2015 private examiner did not provide a rationale for this opinion.  The August 2016 JMR also noted that the April 2013 VA examination is inadequate because it did not explicitly provide an opinion regarding whether an acquired psychiatric disorder was aggravated by the service-connected bilateral pes planus disability. 

Based on the foregoing, the Board finds that a new examination with opinion is required to help determine whether the Veteran's acquired psychiatric disorder was caused or aggravated by the service-connected bilateral pes planus disability. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the relevant VA examination with opinion in order to assist in determining the etiology of the Veteran's acquired psychiatric disorder.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.

The examiner is requested to provide the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected bilateral pes planus disability caused the acquired psychiatric disorder?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected bilateral pes planus disability aggravated (that is, worsened in severity beyond normal progression) the acquired psychiatric disorder?

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the acquired psychiatric disorder prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

2. Thereafter, the issue of service connection for an acquired psychiatric disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

